Citation Nr: 0724964	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-04 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
lumbosacral spine disability to include degenerative joint 
disease, claimed as secondary to a right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to April 
1953.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 decision of the 
RO.  The Board remanded the claim in July 2005 and September 
2006 for additional development.

In September 2006, the Board also denied a claim of service 
connection for a left ankle disability, claimed as secondary 
to a right ankle disability.  The RO has continued to develop 
this issue and included it in a March 2007 supplemental 
statement of the case, and the veteran's representative 
advanced argument in a July 2007 written brief.  The 
September 2006 Board decision is final with respect to the 
claim of claim of service connection for a left ankle 
disability, claimed as secondary to a right ankle disability.  
38 C.F.R. § 20.1100 (2006).  Thus, this remand is limited to 
the issue noted on the title page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2004, the veteran testified at a Board hearing.  
The Veterans Law Judge who conducted that hearing is no 
longer with the Board and cannot decide the merits of the 
appeal.  The veteran has been advised of the Veterans Law 
Judge's departure and that he is entitled to have his appeal 
decided by a Veterans Law Judge who presided over his 
hearing.  He has elected to testify at another Board 
videoconference hearing.   

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:  

Schedule the veteran for a 
videoconference hearing at the RO before 
a Veterans Law Judge.  Notify the veteran 
in writing of the date, time and location 
of the hearing.  

After the hearing is conducted, or if the veteran withdraws 
the hearing request, or if he fails to report for the 
scheduled hearing without good cause, the claims file 
should be returned to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

